Citation Nr: 0218525	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-06 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a bilateral leg 
disability.

(The issue of entitlement to a rating in excess of 40 
percent for lumbosacral strain with disc disease will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
June 1969 to January 1972.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1999 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO).  A Travel Board hearing before the 
undersigned was held at the RO in November 2000.  In 
February 2001, the Board remanded the case to the RO for 
additional development of the evidence.  

[The Board is undertaking additional development on the 
issue of entitlement to a rating in excess of 40 percent 
for lumbosacral strain with disc disease.  When it is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.]


FINDING OF FACT

The veteran is not shown to have a disability entity of 
either leg.


CONCLUSION OF LAW

Service connection for a leg disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is no longer an issue, as the claim has 
now been considered on the merits.  The veteran was 
notified why the claim was denied in the rating decision 
in January 1999 and in a statement of the case in February 
1999.  In a February 2001 remand, the Board notified him 
of the VCAA, and of what the Board was doing to assist him 
in the development of his claims, as well as of what he 
needed to do.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A September 2002 rating decision 
reconsidered the claim on the merits, in compliance with 
the VCAA.   The veteran was again notified why his claim 
was denied in a supplemental statement of the case in 
September 2002. 

The RO has obtained the veteran's service medical records.  
He has been afforded several VA examinations.  He has not 
identified any pertinent records which remain outstanding.  
He has been afforded hearings, including the undersigned. 
In sum, all of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA are met.

Factual Background

The veteran asserts, in essence, that he has a bilateral 
leg disorder due to service, to include as possibly 
secondary to a service-connected low back disorder.  

Service connection for a low back disorder (now 
characterized as lumbosacral strain with disc disease) has 
been in effect since 1972.

The veteran's service medical records reveal that low back 
pain was diagnosed in October 1971.  He complained of 
numbness in his legs later in October 1971.  Low back 
strain was diagnosed in November 1971.  
In May 1998 the veteran submitted a claim for service 
connection for a bilateral leg disorder.  The first 
postservice evidence of complaints of such a condition is 
in a report of a private MRI [magnetic resonance imaging] 
in June 1993, when the veteran complained of a history of 
low back pain radiating to his left leg.  

On VA examinations in June and August 1994 the veteran 
complained of radiating-type sensations, such as numbness, 
in his left lower extremity.  

On May 1996 VA neurologic examination, a subjective 
complaint of diffuse numbness and tingling intermittently 
in the left lower extremity, not following a specific 
peripheral nerve or root distribution, and with no 
associated neurologic deficit was noted.  On June 1996 VA 
orthopedic examination the veteran complained of left leg 
pain.  A leg disorder was not diagnosed.

On July 1998 VA orthopedic examination the veteran 
complained of bilateral leg pain.  A leg disorder was not 
diagnosed.  

A July 1998 letter from a private chiropractor indicates 
that the veteran was treated frequently in 1998 for 
chronic low back and leg pain.  Treatment records 
accompanying the letter do not reflect a diagnosed 
disability entity of the lower extremities.  

At a December 1999 hearing before a hearing officer the 
veteran testified that he worked as a truck driver, and 
that he needed to get out of his truck every hour to an 
hour and a half to restore feeling in his left leg.  

At a November 2000 hearing before the undersigned, the 
veteran testified that he experienced shooting pains down 
both legs and that he could only sit for about an hour and 
fifteen minutes before he would have to get out of his 
tractor to restore feeling in his legs.  He conceded that 
a leg disorder had never been diagnosed.  

An August 2001 private office visit note shows that the 
veteran continued to complain of pain down his left leg.
VA nerve conduction testing in October 2001 showed normal 
findings, with no evidence of radiculopathy or peripheral 
polyneuropathy.

The veteran complained of left leg numbness on VA fee-
basis examination in October 2001.  The examiner indicated 
that he could not explain the numbness.  In an addendum 
dated in December 2001, the examiner, after reviewing the 
veteran's medical chart, again opined that he could not 
explain the numbness of the left leg.
On VA orthopedic examination in October 2001 the examining 
physician indicated that the veteran had a transitional 
vertebra at L4-5.  Normal sensation to pinprick and dull 
touch in both lower extremities was elicited on physical 
examination.  VA X-rays in October 2001 of the bilateral 
tibia and fibula were negative.

An addendum to the October 2001 VA orthopedic examination, 
dated in December 2001, and supplied by the examiner who 
had previously examined the veteran, indicates that the 
veteran did not have a bilateral leg disorder but did have 
paresthesia of the left limb only (apparently due to 
lumbosacral disc disease).  The physician added that the 
veteran had no limitation of motion and full sensation to 
sharp and dull stimuli and reflexes bilaterally.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a 
current disability; (2)  medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).
Service connection may also be granted for disability that 
is proximately due to, or the result of a service- 
connected disability.  38 C.F.R. § 3.310.  The United 
States Court of Appeals for Veterans Claims (Court) has 
further held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Court has also held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.  

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that 
the veteran currently has a diagnosed disability entity of 
either leg.  VA has assisted the veteran in his attempt to 
establish that he has a leg disability that should be 
service connected by arranging for exhaustive VA 
examinations to ascertain the presence (and etiology) of 
such disability.  However, the examinations have not shown 
the presence of a lower extremity disability entity.  The 
veteran himself has testified that a leg disorder has not 
been diagnosed.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  As a layperson, the veteran is not 
competent to establish by his own opinion that he has a 
lower extremity disability entity.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance 
of the evidence is against the  claim.  Hence, it must be 
denied.


ORDER

Service connection for a bilateral leg disability is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

